FORET, Judge.
For the reasons assigned in the companion case of Narron Hawthorne v. Louisiana Department of Public Works, 540 So.2d 1261 (La.App. 3 Cir.1989), in which a separate opinion is being rendered this date, the judgment of the trial court is reversed, and judgment is rendered in favor of defendant, State of Louisiana, Department of Transportation and Development (referred to in plaintiffs’ petition as the Louisiana Department of Public Works), dismissing all claims asserted by plaintiffs herein, with prejudice.
Costs at the trial level and on appeal are assessed to plaintiffs in these two consolidated cases.
REVERSED AND RENDERED.